This cause came on to be heard upon appeal from the Hamilton County Municipal Court.
We sustain the appellant's sole assignment of error because the appellant presented uncontroverted proof that he shot the dog "while driving it away from his premises" and that he thereafter timely deposited sufficient funds to cover any damages incurred and thereby sustained his burden of demonstrating by a preponderance of the evidence the affirmative defense to a charged violation of R.C. 959.02. See R.C. 959.04. We, therefore, reverse the judgment of conviction entered below and order that the appellant be discharged.
Judgment reversedand defendant discharged.
DOAN and UTZ, JJ., concur.
GORMAN, P.J., dissents.